NO. 07-11-00261-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                NOVEMBER 30, 2011


                          TERRY R. STREUER AND ALL
                        OTHER OCCUPANTS, APPELLANTS

                                           v.

                          PSZ FINANCIAL, LLC, APPELLEE


            FROM THE COUNTY COURT AT LAW #2 OF COMAL COUNTY;

          NO. 2011CVB0205; HONORABLE CHARLES A. STEPHENS II, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, Terry R. Streuer, timely filed notice of appeal of a judgment entered in

a forcible entry and detainer action brought by appellee, PSZ Financial, LLC, that

awarded possession of 945 Queens Dr., New Braunfels, Texas to PSZ Financial.1 The

reporter’s record was filed on July 22, 2011, and the clerk’s record was filed on August

12, 2011. As such, Streuer’s brief was due to be filed on or before September 12, 2011.


      1
       This appeal was originally filed in the Third Court of Appeals but, pursuant to
the Texas Supreme Court’s docket equalization efforts, was transferred to this Court.
See TEX. GOV’T CODE ANN. § 73.001 (West 2005).
See TEX. R. APP. P. 38.6(a). On September 22, the Clerk of this Court sent notice to

Streuer that his brief was past due, and that his failure to file his brief on or before

October 3, may result in dismissal of his appeal without further notice. In response, on

October 5, this Court received Streuer’s motion to extend time to file his brief requesting

an additional sixty days to file his brief because he had been unable to acquire copies of

the clerk’s and reporter’s records. This Court granted Streuer’s motion to the extent that

he was afforded an additional thirty days to file his brief. As such, Streuer’s brief was

due on or before November 2, 2011. By letter dated November 9, 2011, the Clerk of

this Court notified Streuer that his brief was again past due and that failure to file his

brief with this Court on or before November 21, 2011, could result in dismissal of his

appeal pursuant to Rule 38.8(a) of the Texas Rules of Appellate Procedure. Streuer

has neither filed his brief nor responded to this Court’s November 9, 2011

correspondence.


       Accordingly, we now dismiss this appeal for want of prosecution and failure to

comply with a notice from the Clerk of this Court requiring a response or other action in

a specified time. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                        Mackey K. Hancock
                                                             Justice




                                             2